DETAILED ACTION


This office action is responsive to the Applicant’s claim amendment filed on 07/01/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 9 and 16) of the instant application have been amended to recite an invention of configuring a system for detecting presence of one or more drones where frequency hopping of radio frequency signals are employed. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 9 and 16. Specifically, the examiner’s best prior art by Macleod (US 2019/0268036 A1) does not teach “randomly selecting a first plurality of the samples from the set of samples, estimating values of the plurality of model parameters based on the selected first plurality of the samples, constructing a first instance of the parameter mode, the first instance of the parameter model comprising the estimated values of the plurality of model parameter, and selecting one of the first instances of the parameter model based on the inliers and outliers for each of the constructed first instances of the parameter mode, and identifying the first drone based on the selected first instance of the parameter model” as recited in claims 1, 9 and 16. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LIHONG YU/Primary Examiner, Art Unit 2631